COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    ORDER ON MOTION

Appellate case name:        In the Interest of C. E. P., III, A Child

Appellate case number:      01-19-00120-CV

Trial court case number:    2017-03697

Trial court:                308th District Court of Harris County

       This is an accelerated appeal from a judgment in a suit in which the termination of
the parent-child relationship is at issue (“parental termination case”) for both the mother
and the father of the child, C.E.P., III. On April 2, 2019, appointed counsel for the mother,
M.T.S., filed her appellant’s brief. On April 5, 2019, Michellé Placzek, appointed counsel
for the father, C.E.P., filed an unopposed motion for an extension of time to file appellant
C.E.P.’s brief, which was due on April 3, 2019.

       Appeals in parental termination cases are to be brought to final disposition within
180 days of the date the notice of appeal is filed, so far as reasonably possible. See TEX.
ST. JUD. ADMIN. R. 6.2(a) (West 2017). Here, the first notice of appeal was timely filed
on February 19, 2019, in the trial court from the January 31, 2019 final decree for
termination by appointed counsel for the mother, M.T.S., setting the 180-day compliance
deadline for August 16, 2019. See TEX. R. APP. P. 26.1(b). Although this is appellant
C.E.P.’s first motion and it is unopposed, the accelerated schedule in termination cases
requires greater compliance with briefing deadlines and greater scrutiny of extensions.

       Appellant C.E.P.’s counsel contends that an extension is needed because she has
requested that the district clerk correct and supplement the clerk’s record in this matter as
the “record submitted includes documents under a separate cause number and excludes
documents specifically requested.” Thus, counsel requests a 7-day extension to file
C.E.P.’s brief after the district clerk files the supplemental clerk’s record.

       Accordingly, appellant C.E.P.’s motion for an extension of time is GRANTED, in
part, for 10 days from the date of this Order. See TEX. R. APP. P. 38.6(d).

      It is so ORDERED.
Judge’s signature: __/s/ Laura C. Higley______
                   x Acting individually     Acting for the Court
Date: __April 9, 2019